Opinion filed January 11, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-15-00207-CV
                                     __________

                    DAVID H. ARRINGTON, Appellant
                                         V.
                     ARANDA POOLS, INC., Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CV 49667


                      MEMORANDUM OPINION
      This court issued an opinion and judgment on August 31, 2017, and Appellant
subsequently filed a motion for rehearing. Appellant has now filed in this court an
agreed motion to dismiss this appeal pursuant to settlement. According to the
motion, the parties “have now fully settled their dispute” and executed a satisfaction
and release of the final judgment. The parties request that we vacate our prior
judgment and dismiss this appeal.
        We grant the agreed motion to dismiss, withdraw the opinion and judgment
dated August 31, 2017, and dismiss this appeal.


                                                                   PER CURIAM


January 11, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2